09/28/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs June 20, 2017

           STATE OF TENNESSEE v. CLARENCE ERIC NORRIS

                 Appeal from the Criminal Court for Davidson County
                  No. 2013-B-1642    Cheryl A. Blackburn, Judge


                            No. M2016-02111-CCA-R3-CD



The Defendant, Clarence Eric Norris, appeals the trial court’s ordering him to serve the
remainder of his eight-year sentence in confinement after finding that he violated the
terms of his community corrections sentence. Following our review, we affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Nick McGregor, Nashville, Tennessee, for the appellant, Clarence Eric Norris.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel;
Glenn R. Funk, District Attorney General; and Doug Thurman, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                        FACTS

       On June 14, 2013, the Defendant was indicted on one count of sale of .5 grams or
more of cocaine, one count of possession with intent to sell or deliver heroin, one count
of possession with intent to sell or deliver .5 grams or more of cocaine, and one count of
possession of drug paraphernalia. On September 12, 2014, he pled guilty to one count of
possession of .5 grams or more of cocaine with intent to sell in exchange for an eight-
year sentence to be served on community corrections. On January 23, 2015, a
community corrections violation report was filed against the Defendant. He conceded the
violation on February 13, 2015, was reinstated to community corrections, and was
ordered to live with his mother. A second community corrections violation report was
filed on April 10, 2015. He conceded the violation and was again reinstated to
community corrections after serving twenty-five days. He was also ordered to live with
his mother and maintain full-time employment. A third community corrections violation
report was filed on August 14, 2015. On December 11, 2015, the trial court sustained the
violation, ordered the Defendant to serve “[one] year day for day at CCA [Correction
Corporation of America],” and complete the residential drug abuse program. Upon his
release, on August 17, 2016, the Defendant was reinstated to community corrections for a
period of five years. A fourth community corrections violation report was filed on
October 7, 2016, alleging that the Defendant had presented a forged prescription. The
trial court conducted a hearing regarding the violation on October 17, 2016.

       At the hearing, the Defendant testified that he was released from custody on
August 17, 2016, and had been reporting to his community corrections officer and
attending required classes. The Defendant admitted that he gave a fake prescription form
to his community corrections officer because he had been taking leftover pills from an
expired prescription and knew that he would test positive on his drug screen. He
elaborated that he was previously prescribed Xanax and oxycodone and had not obtained
an updated prescription. The Defendant stated that he knew he should not have
submitted a false document and, if the court allowed him to remain on community
corrections, he would not take the drugs until he obtained a valid prescription.

        On cross-examination, the Defendant admitted that he printed the fraudulent
prescription off the internet and that it would have been easier for him to have shown his
community corrections officer the bottles from the expired pills and explain that he took
pills from an old prescription. The Defendant denied having a drug problem and said that
he took the oxycodone, Xanax, and morphine pills for anxiety and chronic back pain.
The Defendant acknowledged that he had been given several chances to remain on
community corrections.

       On questioning by the court, the Defendant admitted that, in addition to falsifying
the prescription, he also misrepresented that he had been seeing Dr. Orusa when he had
not actually seen the doctor in nineteen months.

       After hearing the Defendant’s testimony, the trial court revoked the Defendant’s
community corrections and ordered that he serve the balance of his sentence in
confinement. The trial court observed that it had given the Defendant several chances,
but he continued to violate the requirements of community corrections. The court noted
that the Defendant was not credible and that “[w]e’ve had too much trouble from him.”
The court surmised that the Defendant’s providing a fraudulent document was much

                                           -2-
worse than testing positive for drugs because he actively lied to the community
corrections officer.

                                      ANALYSIS

      The Tennessee Community Corrections Act provides, in pertinent part:

             The court shall . . . possess the power to revoke the sentence
      imposed at any time due to the conduct of the defendant or the termination
      or modification of the program to which the defendant has been sentenced,
      and the court may resentence the defendant to any appropriate sentencing
      alternative, including incarceration, for any period of time up to the
      maximum sentence provided for the offense committed, less any time
      actually served in any community-based alternative to incarceration.

Tenn. Code Ann. § 40-36-106(e)(4). A trial court may revoke a community corrections
sentence upon finding by a preponderance of the evidence that an offender violated the
conditions of his suspended sentence. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn.
1991). The trial court’s revocation of a community corrections sentence will be upheld
absent an abuse of discretion. Id. An abuse of discretion occurs if the record contains no
substantial evidence to support the conclusion of the trial court that a violation of
community corrections has occurred. See State v. Gregory, 946 S.W.2d 829, 832 (Tenn.
Crim. App. 1997).

       The Defendant argues that the trial court’s imposition of confinement was
“unjust.” He contends that he “made a mistake” in forging the prescription and
presenting it to his community corrections officer. However, this was the fourth time that
the Defendant violated the terms of his community corrections sentence, and the trial
court gave the Defendant numerous opportunities to abide by its requirements. The court
found that the Defendant’s actions were far worse than testing positive for the drugs
because he actively misrepresented information to his community corrections officer. As
noted above, the decision to revoke community corrections supervision and impose a
term of incarceration is within the trial court’s discretion when a violation has been
established. Tenn. Code Ann. § 40-36-106(e)(4); State v. Mitchell, 810 S.W.2d 733, 735
(Tenn. Crim. App. 1991). The Defendant has failed to establish that the trial court
abused its discretion in ordering that he serve the remainder of his sentence in
confinement.




                                           -3-
                                   CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court revoking the Defendant’s community corrections sentence and ordering him to
serve the remainder of his sentence in confinement.


                                                _________________________________
                                                ALAN E. GLENN, JUDGE




                                          -4-